Citation Nr: 1646771	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether service connection for anxiety was properly severed. 

2.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder, as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to June 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for bipolar disorder is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A November 2011 rating decision the RO granted service connection for anxiety.

2.  A July 2012 rating decision proposed the severance of service connection for anxiety and a January 2013 rating decision severed service connection for anxiety.

3.  The evidence of record does not establish that the November 2011 rating decision that granted service connection for anxiety was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of service connection for anxiety was improper, and the criteria for restoration of service connection have been met.  38 U.S.C.A. §§ 101, 1110, 1113 (West 2014); 38 C.F.R. § 3.6, 3.105(d), 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded service connection for anxiety in November 2011 based on a finding that the Veteran was discharged from service after being diagnosed with anxiety in service, which he claimed was caused by the character of his military occupational specialty as a missile fuel technician.  

Once service connection has been granted, it can be severed only upon VA's showing that the rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been satisfied.  38 C.F.R. § 3.105 (d) (2015); Daniels v. Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to indicate that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (d) (2015).

In an October 2011 VA examination, the VA examiner diagnosed bipolar disorder and anxiety, but noted that the Veteran's anxiety had pre-existed service, and that even the Veteran admitted that his anxiety had bothered him all his life.  The VA examiner ultimately concluded that the pre-exiting condition was not aggravated by service, and that he simply had similar symptomatology during service without any increased in severity.  In a November 2011 addendum opinion, the VA examiner further found that the Veteran's anxiety was not caused by active service because he had anxiety prior to service. 

A November 2011 rating decision the RO granted service connection for anxiety.

In July 2012, the RO proposed the severance of service connection for anxiety.  The notification letter informed the Veteran that he had 60 days to submit evidence to show that the proposed action should not be taken and explained how to obtain a personal hearing.  A January 2013 rating decision severed service connection for anxiety disorder, effective April 1, 2013, 60 days from the date of the decision.  As that decision followed a proposed rating decision to which the Veteran was properly notified, the Board finds that the RO's actions complied with the due process provisions of 38 C.F.R. § 3.105 (d) with respect to the severance. 

Turning to the merits of the severance, there is a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and a rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992).

The same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in VA's severance determination under § 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and VA meets the high burden of proof.  Wilson v. West, 11 Vet. App. 383 (1998); Baughman v. Derwinski, 1 Vet. App. 563 (1991); Graves v. Brown, 6 Vet. App. 166 (1994).

In a severance case, the evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); Venturella v. Gober, 10 Vet. App. 340 (1997).  Because 38 C.F.R. § 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence that is acquired after the original granting of service connection.  If a service connection award could only be terminated pursuant to § 3.105(d) on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Venturella v. Gober, 10 Vet. App. 340  (1997). 

Turning to the evidence of record, to include evidence received since the January 2013 severance, the Board notes that there are two private medical opinions of record which have positively linked the Veteran's anxiety disorder to service.  A February 2012 mental status examination conducted by Dr. J. A., concluded that based on the Veteran's medical/psychiatric history that the Veteran's anxiety was clearly related to service, to include his job as a missile fueling technician, and that even considering the Veteran's potential history of anxiety prior to service, that the Veteran's disorder was at minimum highly exacerbated by service.  Dr. J.A. further noted that condition could not be attributed to any other factors. 

In a December 2012 private medical opinion from Dr. T. G., the private examiner again opined that based on the Veteran's psychiatric history during active service that the Veteran's diagnosed anxiety disorder was a direct result of the stress experienced during service.  Dr. T. G. noted that the Veteran was under a lot of stress during service both in boot camp, and as a part of his military specialty as a missile technician.  Furthermore, the private psychiatrist noted that psychiatric test for malingering showed results inconsistent with someone who was exaggerating symptoms of a condition.  

With consideration of the criteria set forth above, coupled with the additional evidence of record, to include private opinions, the Board has determined that the January 2013 rating decision which granted service connection for anxiety was not clearly and unmistakably erroneous.  There is evidence both for and against a finding that an anxiety disorder is related to service.  Therefore, as reasonable minds could differ on interpretation and weighing of the evidence, clear and unmistakable error is not shown.  While the Board admittedly finds some error in the private opinions providing positive nexus between the Veteran's current disability and service, the existence of medically based findings at least calls into question whether a grant of service connection for anxiety was proper.  The Board finds that the evidence shows that reasonable minds may differ with regarding establishing service connection.  Consequently, the Board is unable to finds that the original grant of service connection was clearly and unmistakably erroneous as reasonable minds can differ as to whether it was appropriate.

Additionally, the Board finds that the severance decision itself offered a misapplication of the law regarding establishing, or in this case rebutting, service connection.  A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by that service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015). A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment. 38 C.F.R. § 3.304 (b)(1) (2015).  When a condition is only noted by the Veteran and not diagnosed or noted on examination of the Veteran on entry, the presumption of soundness is not rebutted.

Here, while the Veteran noted a history of anxiety, there is no evidence such was ever diagnosed prior to service with any psychiatric disability, and was certainly not noted on entrance examination in February 1979.  Therefore, in order to rebut the presumption of soundness, there must be a finding that the evidence clearly and unmistakably shows that (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. 38 C.F.R. § 3.304 (b) (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Neither a preexisting condition of anxiety or non-aggravation of such a condition has been established by the medical evidence of record to the requisite degree of certainty (clear and unmistakable) required to rebut the Veteran's presumption of soundness, and to be dispositive of service connection.  Therefore, the basis for the severance of service connection for anxiety was based on a misapplication of the law. 

Accordingly, the Board finds that severance of service connection for anxiety was not proper and that restoration of service connection for anxiety is warranted.


ORDER

Severance of service connection for anxiety was improper, and the restoration of service connection for anxiety is granted.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the claim for service connection for a bipolar disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

VA has a statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board finds the examinations and opinions provided or record regarding the claim of service connection for bipolar disorder, as secondary to his service-connected disabilities, to be incomplete.  During the pendency of this claim, the Veteran has been provided a VA psychiatric examination, to include an addendum nexus opinion regarding the issue of secondary service connection.  Although the examiner offered a negative nexus opinion with regard to any direct or secondary causation of bipolar disorder as it relates to other service-connected disabilities, the examiner did not provide any opinion regarding aggravation.  The Board notes that secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

3.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should diagnose all psychiatric disabilities found.  The examiner should opine for each psychiatric disability found, to specifically include depression and bipolar disorder, which has been diagnosed during the pendency of the appeal, whether it is at least as likely as not (50 percent or greater probability) that psychiatric disability was incurred in service or is the result of any incident in service.  For each psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability is due to or the result of service-connected disabilities or any medications taken for service-connected disabilities.  For each psychiatric disability the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities or any medications taken for service-connected disabilities.  The examiner should reconcile the opinion with previous opinions and should discuss prior diagnoses of a bipolar disorder. 

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


